*** revisit DP regarding clms 15,16 ***

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

Responsive to claim set of 4/8/2021


Claims pending	1-30
Claims withdrawn	18-30 
Claims currently under consideration	1-17 


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994) [taken from MPEP 201.01]

Nevertheless, the genus method of claims 1-14 not requiring synthetic adhesion proteins bound to glycosylphosphatidylinositol; nor yeast lacking functional Aga1, Aga2 and/or Sag1 of claim 17 are not described in applications earlier than 16/856,506.
Therefore 4/23/2020 is the date for the purposes of prior art concerning claims 1-14 and 17.

Election/Restrictions
	Applicant’s election of group I in the reply filed on 4/8/2012 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	Claims 18-30 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/8/2021
Applicant’s election of species of protein-protein interaction assay with determining numbers of mating events and synthetic adhesion proteins and without fluorescence in the reply filed on 4/8/2012 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4,7-14 are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Peikon et al (US 10017758 – IDS entry 11/6/2020).
	Peikon et al teach throughout the document and especially figure 1 as discussed in column 4 lines 34-48 and examples 1-3, assaying a plurality of protein-protein interactions including steps of: providing a first quantity of recombinant (expressing an exogenous nucleic acid library necessarily having unique primer sites) haploid yeast cells; providing a second quantity of recombinant (similarly expressing another exogenous nucleic acid library necessarily having unique primer sites) haploid yeast cells; combining the first haploid yeast cells and the second haploid yeast cells in a liquid medium to produce a culture, such that by serial dilution and plating the first recombinant haploid yeast cells and the second recombinant haploid yeast cells have been rendered incapable of mating according to any native sexual agglutination process such that the first recombinant haploid yeast .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1,2,4,7-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peikon et al (US 10017758 – IDS entry 11/6/2020) in view of Ostanin et al (US PG-Pub 20050196743).
Peikon et al is relied on as above.
Peikon et al do not explicitly teach yeast lacking functional Aga1 such as set forth  in claim 17.
Throughout the document and especially the abstract, paragraph 0021 and such as recited in present claim 17, Ostanin et al teach developing agonists and antagonists against heterologous receptors on MATa yeast lacking an Aga1 gene.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further characterize protein-protein interactions found in Peikon et al or else develop agonists or antagonists thereof in the manner of Ostanin et al.
One of ordinary skill in the art would have been motivated to further characterize protein-protein interactions found in Peikon et al or else develop agonists or antagonists thereof in the manner of Ostanin et al for the benefit of developing new drugs, as suggested by Ostanin et al in paragraphs 0005-0028.
One of ordinary skill in the art would have had a reasonable expectation of success in applying the AGA1- yeast strains advocated by Ostanin et al toward assays according to Peikon et al in view of the considerable overlap between the references, Saccharomyces cerevisiae).


Claims 1,2,4,7-14 and 3,5 are rejected under 35 U.S.C. 103 as being unpatentable over Peikon et al (US 10017758 – IDS entry 11/6/2020) in view of Diener et al (2014 PLOS Computational Biology 10: e1003690 14 pages)
Peikon et al (alone) is relied upon as above.
Peikon et al do not teach determining numbers of mating events generating diploid cells by flow cytometry with two spectrally distinct fluorophores in first and second haploid yeast cells such as set forth in claims 3 and 5.
Diener et al teach throughout the document and especially figure 6, counting mating events producing diploid yeast cells by flow cytometry with spectrally distinct fluorophores in each haploid cell per claims 3 and 5.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the fluorescence activated cell sorting (FACS) technique of Diener et al to quantitate mating events occurring in Peikon et al.
One of ordinary skill in the art would have been motivated to utilize the FACS technique of Diener et al to quantitate mating events occurring in Peikon et al for the benefit of an automated approach requiring require less effort: as interpreted in MPEP 2141 section III (C) the Supreme Court held under KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1396  (2007) the use of a known technique 
One of ordinary skill in the art would have had a reasonable expectation of success in applying the FACS approach of Diener et al toward the yeast based protein-protein interaction assay of Peikon et al in light of the extensive experimental details provided by Diener et al 

Claim Objections
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639